In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, State Farm Mutual Automobile Insurance Company appeals from a judgment of the Supreme Court, Kings County (Cannizzaro, J.H.O.), dated July 20, 1995, which granted the petition and permanently stayed arbitration.
Ordered that the judgment is affirmed, with one bill of costs.
Contrary to the appellant’s contention, the Supreme Court’s finding of permissive use of the insured vehicle was based upon a fair interpretation of the evidence (see, Bouloukos v Blank, 202 AD2d 539, 540; Vehicle and Traffic Law § 388 [1]). Accordingly, the Supreme Court properly granted the petition to permanently stay arbitration of the uninsured motorist claim. Mangano, P. J., Miller, Santucci and Hart, JJ., concur.